Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application Ser. No. 16/516,954 filed 07/19/2019 is in response to Applicant’s arguments/remarks and information disclosure statement filed on 05/11/2021. Applicant’s response has been given full consideration. 
Claims Amendment
Applicant has amended the claims of the application in the response filed on 05/11/2021. Claim 16 and 21 has been amended by adding the limitation of the position of the bottoming cycle being located downstream of the reforming system comprising at least one of a reciprocating engine, a Ranking cycle engine, a Brayton cycle engine or a sterling cycle engine.
The status of the Claims stand as follows 
Canceled 			1-15
Currently amended 		16, 21
Original			17-20
Previously presented 		22-25
Claims 16-25 are currently pending in this application. All claims are under full consideration. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/11/2021 has been placed in the application file and the information referred to therein has been considered by the examiner. A 
Claim Objection
Claim 16 is objected to because of the following informalities: In line two the claim recites “...fuel cell comprising an a cathode...”, should read “fuel cell comprising a cathode...” Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.

Claim 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Devriendt et al. (U.S. PG Publication 2008/0118800; cited in the information disclosure statement, IDS, filed 09/20/2019) in view of Shingai et al. (U.S. Patent 5,482,791; also cited in the IDS filed 09/20/2019) and Wang et al. (WO 2012/170375; presented in the information disclosure statement filed 09/20/2019)

Regarding Claim 16 and 21 Devriendt discloses a solid oxide fuel cell (Devriendt paragraph 0015, 0017, Claim 31) comprising of a cathode and an anode configured to have cathode off-gas (i.e. exhaust) and an anode off-gas (i.e. tail gas) (Devriendt paragraph 0015), a reforming system 130 (Devriendt Fig. 1) configured to receive cathode off-gas (Devriendt Fig. 1, paragraph 0053), the reformer receives steam/fuel gas mixture from the steam/fuel gas mixer 136 (Devriendt Fig. 1) equivalent to the mixture input hydrocarbon fuel and input steam, forming (i.e. to generate) reformate gas that is hydrogen rich stream (Devriendt paragraph 0006) and the hydrogen rich  114 of the fuel cell 110 (Devriendt paragraph Fig. 1, 0060) and being utilized by the fuel cell at the anode (Devriendt paragraph 0060); the anode side off-gas (i.e. anode tail gas), is directed to anode off-gas (anode tail gas) condenser 126 (Devriendt Fig. 1) configured to receive tail gas of the anode and remove water from the tail gas to form residual tail gas; the water from anode off-gas is directed to a condensation storage and processing tank/vessel 150, through a pump into the steam generator 139 and then to the reformer 134 (Devriendt Fig. 1) to form at least a portion of the input steam; thus the anode tail gas is prevented from being input into the anode and cathode of the fuel cell. The reformer 134 is heated (Devriendt paragraph 0057), to convert the steam and fuel gas mixture to a hydrogen-rich reformate (Devriendt paragraph 0006, 0058) and the heated cathode exhaust is directed through the reforming system 130 (Devriendt Fig. 1, paragraph 0053).
Devriendt discloses an additional integrated condenser heat exchanger and burner assembly 160 is incorporated in the system (Devriendt paragraph 0075) and heat transfer between the exhaust stream to an external thermal load such as heat receiving device such as a Sterling Engine (Devriendt paragraph 0015), but does not expressly recognize as a bottoming cycle; but recognized by the instant specification as a bottoming cycle (Instant Specification as published U.S. PG Pub. 20200014046 paragraph 0031), which is a combustion engine, and is considered equivalent to the bottoming cycle. Devriendt is silent that such a Sterling Engine is located downstream from the reforming system, and also Devriendt is silent about the residual tail gas being diverted to a bottoming cycle.
Shingai discloses a combined fuel cell/gas turbine power generation system includes a fuel cell, a reformer 2 connected to the fuel cell 1 for producing a hydrogen rich reformed gas by steam reforming and feeding the reformed gas to the fuel cell, a gas turbine 5 which is connected to the 1A and an anode 1B, a reformer 2. Shingai discloses the gas turbine obtains power from a working fluid consisting of exhaust combustion gas from the reformer and combustion gas obtained by burning additional fuel added to an auxiliary burner and an off gas from the fuel cell (i.e. anode tail gas) (Shingai col. 2, line 50-56). 
Both Devriendt and Shingai disclose analogous combined cycle fuel cell system each comprising of a fuel cell and a gas burner (Devriendt) and fuel cell and a gas turbine (Shingai). The gas turbine of Shingai is analogous to the integrated burner assembly of Devriendt, and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified Devriendt with the teaching of Shingai and to have located the integrated burner of Devriendt downstream from the reformer and to have used the residual tail gas from the anode in the integrated burner of Devriendt because Shingai discloses the gas turbine obtains power from a working fluid consisting of exhaust combustion gas from the reformer and combustion gas obtained by burning additional fuel added to an auxiliary burner and an off gas from the fuel cell (i.e. anode tail gas) (Shingai col. 2, line 50-56). Such a configuration would have made full utilization of the fuel and minimized the wastage of any exhausted residual fuel from the off gas from the fuel cell since in Shingai the gas turbine obtain power from the fuel cell off gas (Shingai col. 2, line 50-60). Such a modification is considered according to the MPEP is considered applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143 I D).
Devriendt discloses the anode side off-gas, equivalent to anode tail gas, is directed to anode off-gas (anode tail gas) condenser 126 (Devriendt Fig. 1, 3) considered equivalent to a water separator to receive tail gas of the anode and remove water from the tail gas to form residual tail 150, through a pump into the steam generator 139 and then to the reformer 134 (Devriendt Fig. 1) to form at least a portion of the input steam. The steam generator 139 is equivalent to the boiler configured to receive water removed from the tail gas by water separator recited in instant Claim 21. The reformer 134 is heated (Devriendt paragraph 0057), to convert the steam and fuel gas mixture to a hydrogen-rich reformate (Devriendt paragraph 0006, 0058) and the heated cathode exhaust is directed through the reforming system 130 (Fig. 1). Devriendt does not expressly recognize the burner assembly as any of the claimed bottoming cycle comprising a reciprocating engine, a Rankine cycle engine, a Brayton cycle engine, or a sterling cycle engine,
Wang discloses a hybrid fuel cell plant comprising of a fuel cell, a fuel reformer, an internal or external combustion engine configured to generate power in response to hot exhaust stream generated via the fuel cell and a Rankine cycle driven via heat recovered from the hot exhaust stream generated via the fuel cell (Wang paragraph 0009). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have included a Ranking cycle engine as taught by Wang in the fuel cell system of Devriendt, as modified by Shingai, because Wang teaches that waste heat from fuel cell can be used in a Rankine cycle (Wang paragraph 0009) and consequently save waste heat energy from the fuel cell and increase it is efficiency (Wang paragraph 0008). Such a modification is considered according to the MPEP is considered applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143 I D).
Regarding Claim 17 and 22 Devriendt discloses the cathode off-gas is feed to the burner 132 in the burner/reformer unit 130 (Devriendt paragraph 0023, 0053) and the burner off-gas stream may feed from the burner 132 to the steam/fuel gas mixer 136 (Devriendt paragraph 0059); 
Regarding Claim 18 and 23 Devriendt discloses condensing out of water from the exhaust stream(s) e.g. either or both of the anode off-gas and the cathode off-gas may also occur, for additional transfer of heat (Devriendt paragraph 0015).
Regarding Claim 19 and 24 Devriendt discloses the incoming air and fuel streams may be heated to about the fuel cell operating temperature before the streams reach the fuel cell active area (Devriendt paragraph 0008), and heat energy may be extracted from the gas streams exiting the fuel cell active area (anode and cathode off-gasses) and used to heat the fuel and air streams entering into the fuel cell active area (Devriendt paragraph 0009).
Regarding Claim 20 and 25 Devriendt discloses an additional integrated condenser heat exchanger and burner assembly 160 is incorporated in the system (Devriendt paragraph 0075), a combustion engine, and the burner assembly of Devriendt, as modified by Shingai will receive the tail gas (Shingai col. 2, line 50-56). 
Response to Argument
In the response filed on 05/11/2021 Applicant traverses the rejection under 35 U.S.C. § 103 over Devriendt et al. U.S. PG Pub 2008/0118800 in view of Shingai et al. U.S. Patent No. 5,482,791. Applicant has also amended independent claims 16 and 21. 
Applicant argues that the amended claims are not taught or suggested by the cited references (Remarks page 5-6). Examiner notes that the prior art rejection over Devriendt et al.  and Shingai et al. has been modified by the newly applied reference of Wang et al. WO 2012/170375 and the limitations of amended claim 16 and 21 are indeed disclosed by the combined teaching of the applied references as is presented above in this Office Action. The three references 
Applicant argues that there is no motivation to combine the teachings of Devriendt and Shingai, since the cited references explicitly teach away from their combination (Remarks page). Examiner disagrees since both Devriendt and Shingai teaches the utilization of heat exhaust from the fuel cells in a heat exchange system with other engines. Therefore, the references do not teach away from each other as argued by Applicant. 
Applicant argues that Shingai and Devriendt would prevent the additional components of the system of Devriendt from properly operating since they rely on reuse of the anode off-gas, which would be unavailable consumed by the gas turbine of Shingai (Remarks page 7). Examiner notes that Devriendt is being modified by Shingai for its teaching of using an anode-off gas, and the argument that it would be unavailable because it is consumed by the turbine of Shingai is not persuasive. 
Regarding the argument that the motivation for such combination is only found in Applicant’s own disclosure, which is an impermissible use of hindsight construction by the Examiner (Remarks page 8), Examiner notes it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971) (MPEP 707.07\
Examiner notes newly applied reference of Wang WO et al. (WO 2012/170375) is relied upon for its teaching of a Rankine cycle driven via heat recovered from the hot exhaust stream generated via the fuel cell (Wang paragraph 0009). Thus Devriendt, as modified by Shingai, is modified by Wang to include Rankine engine as the bottoming cycle engine disclosed  
Therefore, the argument that the combined teachings of Devriendt nor Shingai do not teach each and every element of the amended claims is not persuasive in view of the combined teaching of Devriendt, Shingai and Wang.
For reasons presented here in this Office Action the claimed invention is rendered obvious over the combined teaching of Devriendt, Shingai and Wang.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/
Examiner, Art Unit 1722